NOTE: This order is nonprecedential.

  muiteb ~tate~ FLASHPOINT TECH v. ITC                                     2

      IT Is ORDERED THAT:

      The motion is granted.

                                FOR THE COURT


   OCT 03 2012                   /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: William D. Belanger, Esq.
    Jia Chen, Esq.
    John P. Schnurer, Esq.
s25                                           couRf~Yl~EALS
                                         u.s.THE FEDERAl CIRCUITFOR
                                              OCT 032012
                                                   JANHORBALY
                                                     CLERK